

 S900 ENR: To designate the community-based outpatient clinic of the Department of Veterans Affairs in Bozeman, Montana, as the Travis W. Atkins Department of Veterans Affairs Clinic.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d Sess.Begun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 900IN THE SENATE OF THE UNITED
 STATESAN ACTTo designate the community-based outpatient clinic of the Department of Veterans Affairs in Bozeman, Montana, as the Travis W. Atkins Department of Veterans Affairs Clinic.1.Designation of Travis W. Atkins Department of Veterans Affairs Clinic in Bozeman, Montana(a)DesignationThe community-based outpatient clinic of the Department of Veterans Affairs located in Bozeman, Montana, shall after the date of the enactment of this Act be known and designated as the Travis W. Atkins Department of Veterans Affairs Clinic or the Travis W. Atkins VA Clinic.(b)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the community-based outpatient clinic referred to in subsection (a) shall be considered to be a reference to the Travis W. Atkins Department of Veterans Affairs Clinic.Speaker of the House of RepresentativesVice President of the United States and President of the Senate